United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Greensboro, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1177
Issued: January 12, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 16, 2009 appellant filed a timely appeal of an April 1, 2009 Office of Workers’
Compensation Programs’ merit decision denying an increased schedule award. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has more than five percent impairment of his left arm for
which he received a schedule award.
On appeal, appellant’s attorney asked that the Board review Dr. Rowley’s report and the
medical evidence in the record.
FACTUAL HISTORY
On September 3, 2004 appellant, then a 39-year-old city carrier, filed an occupational
disease claim alleging that he developed chronic pain in his elbows and wrists due to repetitive
motions in delivering mail. The Office accepted his claim for ulnar nerve neuritis on
January 16, 2004. Dr. John J. Graves, a Board-certified orthopedic surgeon, performed an ulnar

nerve decompression and medial epicondylectomy on June 16, 2004. Appellant requested a
schedule award on March 2, 2005.
By decision dated June 1, 2005, the Office granted appellant a schedule award for five
percent impairment of the left upper extremity. Appellant requested an oral hearing and by
decision dated August 14, 2006, an Office hearing representative affirmed this determination.
He requested reconsideration on October 11, 2006. By decision dated November 8, 2006, the
Office declined appellant’s request for reconsideration of the merits.
Appellant underwent an additional left ulnar nerve neurolysis with anterior transposition
on December 19, 2005. Nerve conduction studies dated December 20, 2007 were normal with
no electrophysiologic evidence of cervical radiculopathy, plexopathy, polyneuopathy or
myopathy and no evidence of ulnar neuropathy or median mononeuropathy.
Appellant sought additional medical treatment on February 25, 2008 from Dr. Mark L.
Philips who recommended additional physical therapy. The Office referred him for a second
opinion evaluation with Dr. William A. Somers, a Board-certified orthopedic surgeon, who
completed a report on May 8, 2008 and recommended further evaluation of flexor pronators and
ulnar collateral ligament about the left elbow. Dr. Somers stated that appellant had not reached
maximum medical improvement.
Appellant’s attending physician, Dr. Mark A. Rowley, a Board-certified orthopedic
surgeon, completed a report on January 12, 2009 examining his left elbow and finding 115
degrees of flexion with full rotation as well as mild tenderness. Dr. Rowley diagnosed medial
epicondylitis. He stated that appellant had chronic left elbow and upper extremity pain due to
medial epicondylitis and residual symptoms of ulnar nerve compression neuropathy. Dr. Rowley
noted that nerve conduction studies demonstrated no residual ulnar nerve compression and found
that appellant had reached maximum medical improvement. He opined that appellant had 5
percent impairment of the left upper extremity due to Grade 2 pain disturbance of 70 percent
multiplied by the maximum upper extremity impairment of the ulnar entrapment above the
midforearm of 7 percent.1 Appellant filed a claim for compensation requesting a schedule award
on January 26, 2009.
The Office referred this report to the district medical adviser on February 2, 2009. In
reports dated February 3 and 10, 2009, the district medical adviser agreed with Dr. Rowley’s
findings of five percent impairment of the left upper extremity. In a letter dated February 11,
2009, the Office requested additional medical evidence from appellant supporting more than five
percent impairment of the left upper extremity for which he has already received a schedule
award.
By decision dated April 1, 2009, the Office denied appellant’s request for a schedule
award finding that the medical evidence did not establish more than five percent impairment of
his left upper extremity for which he had received a schedule award.

1

American Medical Association, Guides to the Evaluation of Permanent Impairment, (5th ed. 2001), 482, Table
16-10 and 492, Table 16-15.

2

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulations3 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment for loss of loss of use, of scheduled members or functions of
the body. The Act, however, does not specify the manner in which the percentage loss of a
member shall be determined. The method used in making such determination is a matter which
rests in the discretion of the Office. For consistent results and to ensure equal justice, the Board
has authorized the use of a single set of tables so that there may be uniform standards applicable
to all claimants. The Office evaluates the degree of permanent impairment according to the
standards set forth in the specified edition of the A.M.A., Guides. Effective February 1, 2001,
the Office adopted the fifth edition of the A.M.A., Guides as the appropriate edition for all
awards issued after that date.4
ANALYSIS
The Office granted appellant a schedule award for five percent impairment of his left
upper extremity on June 1, 2005. Appellant requested an additional schedule award on
January 26, 2009 and submitted a report dated January 12, 2009 from Dr. Rowley, diagnosed
medial epicondylitis and noted appellant’s symptoms of chronic left elbow and upper extremity
pain. Dr. Rowley found that appellant had reached maximum medical improvement. He applied
the appropriate edition of the A.M.A., Guides, fifth edition, and found that appellant had
decreased superficial cutaneous pain and tactile sensibility that may prevent some activity or
Grade 2 sensory deficit or pain of the ulnar nerve with a percentage range of 61 to 80 percent.
Dr. Rowley found that appellant had 70 percent impairment. He then properly multiplied this
percentage by the maximum percent upper extremity impairment due to sensory impairment of
the ulnar nerve or seven percent5 to reach 4.9 or 5 percent impairment of the upper extremity.
The district medical adviser reviewed this report and concurred with the percentage of
impairment. There is no medical evidence establishing a greater than five percent impairment of
the left upper extremity after appellant reached maximum medical improvement on January 12,
2009, the date of Dr. Rowley’s report. As appellant had already received a schedule award for
five percent impairment of his left upper extremity, the amount of his current rating of
impairment, he is not entitled to an additional schedule award.6

2

5 U.S.C. §§ 8101-8193, 8107.

3

20 C.F.R. § 10.404.

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(a) (August 2002). For new decisions issued after May 1, 2009 the Office began using the sixth
edition of the A.M.A., Guides. The A.M.A., Guides, sixth edition (2009); Federal (FECA) Procedure Manual, Part
2 -- Claims, Schedule Award and Permanent Disability Claims, Chapter 2.808.6a (January 2010); Federal (FECA)
Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
5

A.M.A., Guides 492, Table 16-15.

6

Rose V. Ford, 55 ECAB 449, 455 (2004).

3

The Board has reviewed Dr. Rowley’s report and the medical evidence of record as
requested by appellant’s attorney and finds that based on this review the Board finds that
appellant has no more than five percent impairment of his left upper extremity for which he has
previously received a schedule award.
CONCLUSION
The Board finds that appellant has no more than five percent impairment of his left upper
extremity for which he has received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the April 1, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 12, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

